Case 6:20-cv-00156-CEM-GJK Document 30 Filed 04/24/20 Page 1 of 3 PageID 244



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   JOHN DEATHERAGE,

          Plaintiff,

   v.                                                     Case No: 6:20-cv-156-Orl-41GJK

   EXPERIAN INFORMATION
   SOLUTIONS, INC.,

          Defendant.


                                            ORDER

          Plaintiff John Deatherage complains that Defendant Experian Information

   Solutions, Inc. violated the Fair Credit Report Act when it shared his credit information

   with Performant Financial Corp. and then failed to respond appropriately when he

   objected and disputed the unauthorized credit inquiry (Doc. 1).

          Defendant filed an answer and affirmative defenses which Plaintiff concluded was

   insufficient and non-responsive (Docs. 11, 15). Consequently, Plaintiff filed a motion to

   strike the answer and deem the averments of fact in his complaint admitted (Doc. 15).

   Four days later, Defendant filed an amended answer and affirmative defenses which it

   contends, addresses Plaintiff’s concerns (Doc. 16). He does not agree (Doc. 29).

          Defendant has also filed a response to the motion to strike in which it alleges that

   Plaintiff has failed in his duty to meet-and-confer, and that amendment of its answer and

   affirmative defenses mooted the motion to strike (Doc. 27). Plaintiff seeks leave to file a

   reply in opposition to the response (Doc. 29).

          Pursuant to FED. R. CIV. P. 12(f) the Court may “strike from a pleading an

   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” The
Case 6:20-cv-00156-CEM-GJK Document 30 Filed 04/24/20 Page 2 of 3 PageID 245



   purpose of a motion to strike “is to ‘clean up the pleadings, streamline litigation, and avoid

   unnecessary forays into immaterial matters.’” Wiand v. Wells Fargo Bank, N.A., 938 F.

   Supp. 2d 1238, 1250 (M.D. Fla. 2013) (quoting Slone v. Judd, No. 8:09-cv-1175-T-

   27TGW, 2009 WL 5214984, at *1 (M.D. Fla. Dec. 29, 2009)).

           Motions to strike are disfavored and not granted “unless clearly warranted.”

   Brown v. Joiner Int’l, Inc., 523 F. Supp. 333, 336 (S.D. Ga. 1981) (citing OKC Corp. v.

   Williams, 461 F. Supp. 540 (N.D. Tex. 1978)). A motion to strike will be “denied unless

   the allegations have no possible relation to the controversy and may cause prejudice to

   one of the parties.” Augustus v. Board of Public Instruction of Escambia County, 306 F.2d

   862, 868 (5th Cir. 1962). 1 Absent a showing of prejudice, a motion to strike does nothing

   to advance the litigation, and the Court will not strike allegations “to merely polish the

   pleadings.” Duramed Pharmaceuticals, Inc. v. Watson Laboratories, Inc., No. 3:08-CV-

   00116-LRH-RAM, 2008 WL 5232908, at *4 (D. Nev. Dec. 12, 2008); see also Michael v.

   Clark Equipment Co., 380 F.2d 351, 352 (2d Cir. 1967) (“A great deal of time has been

   spent in this case in a struggle to get the plaintiff’s pleading into better shape. As this

   court has often remarked, time spent in this way is usually wasted.”).

           Defendant’s original answer and affirmative defenses were unsatisfactory. This is

   evidenced by the fact that after reading Plaintiff’s motion, it amended its answers to 33

   paragraphs in the complaint and deleted 3 affirmative defenses (Doc. 27 at 1). The Court

   understands that Plaintiff is still not be satisfied and if he believes that a new motion to

   strike is in order, he can file one but, the current motion is moot and continuing to litigate

   it would be a waste of everyone’s time. The Court is satisfied that Defendant understands



           1 In Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the Eleventh
   Circuit adopted as precedent the decisions the former Fifth Circuit rendered prior to October 1, 1981.



                                                       -2-
Case 6:20-cv-00156-CEM-GJK Document 30 Filed 04/24/20 Page 3 of 3 PageID 246



   what Plaintiff is claiming and that Plaintiff is on notice of how Defendant intends to defend

   the claims. Accordingly, the motion to strike and the motion to file a reply are both

   DENIED.

          DONE and ORDERED in Orlando, Florida on April 24, 2020.




   Copies furnished to:

          Counsel of Record
          Unrepresented Parties




                                               -3-
